Per Curiam.
By decision dated June 22, 1995, respondent was suspended by this Court for a period of eighteen months, effective August 22, 1995 (see, Matter of Raphael, 216 AD2d 788). A prior application by respondent for reinstatement was denied by decision dated June 26, 1997. Respondent now reapplies for reinstatement to practice.
An examination of the papers submitted on this reapplication indicates that respondent has complied with the provisions of the order of suspension and with section 806.9 (22 NYCRR 806.9) of this Court’s rules regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 (22 NYCRR 806.12) regarding reinstatement. Petitioner has advised that there is no basis upon which to oppose respondent’s reapplication. Accordingly, the reapplication is granted and respondent is reinstated to the practice of law, effective immediately.
*812Cardona, P. J., Her cure, Crew III, Casey and Peters, JJ., concur. Ordered that respondent’s reapplication is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.